UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended July 3, 2009 Or  Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Commission file number 001-13403 AMERICAN ITALIAN PASTA COMPANY (Exact name of registrant as specified in its charter) Delaware 84-1032638 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 4100 N.Mulberry Drive, Suite 200 Kansas City, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (816)584-5000 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filerþ Non-accelerated filer  Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No þ As of July 31, 2009, the Registrant had 20,964,759 shares of common stock, par value $0.001 per share, outstanding. AMERICAN ITALIAN PASTA COMPANY Form 10-Q Fiscal Quarter Ended July 3, 2009 Table of Contents Part I - Financial Information Page Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II - Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AMERICAN ITALIAN PASTA COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited (in thousands, except share amounts) July 3, 2009 September 26, 2008 ASSETS Current assets: Cash and cash equivalents $ $ Trade and other receivables, net Inventories Other current assets Deferred income taxes Total current assets Property, plant and equipment, net Brands Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Short term debt and current maturities of long term debt - Total current liabilities Long term debt, less current maturities Deferred income taxes Other long term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value: Authorized shares – 10,000,000; Issued and outstanding shares – none - - Class A common stock, $.001 par value: Authorized shares – 75,000,000; Issued and outstanding shares – 23,178,899 and 20,964,759, respectively, at July 3, 2009; 22,454,145 and 20,259,060, respectively, at September 26, 2008 23 22 Class B common stock, par value $.001 Authorized shares – 25,000,000; Issued and outstanding – none - - Additional paid-in capital Treasury stock 2,214,140 shares at July 3, 2009 and 2,195,085 shares at September 26, 2008, at cost ) ) Accumulated other comprehensive income Retained earnings (accumulated deficit) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 AMERICAN ITALIAN PASTA COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Third Quarter Ended Year-to-date Period Ended July 3, 2009 (Thirteen Weeks) June 27, 2008 (Thirteen Weeks) July 3, 2009 (Forty Weeks) June 27, 2008 (Thirty-nine Weeks) Revenues $ Cost of goods sold Gross profit Selling and marketing expense General and administrative expense Losses related to long-lived assets Operating profit Interest expense, net Other (income) expense, net ) ) ) Income before income taxes Income tax expense (benefit) (5 ) ) Net income $ Net income per common share (basic) $ Weighted-average common shares outstanding (basic) Net income per common share (diluted) $ Weighted-average common shares outstanding(diluted) See accompanying notes to the unaudited condensed consolidated financial statements. 2 AMERICAN ITALIAN PASTA COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (in thousands) Year-to-date Period Ended July 3, 2009 (Forty Weeks) June 27, 2008 (Thirty-nine Weeks) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Amortization of deferred financing fees Stock-based compensation expense Deferred income tax benefit ) Excess tax benefit - share based compensation and warrants ) - Other Changes in operating assets and liabilities: Trade and other receivables ) Inventories (7
